Exhibit 10 (ix)

 

                MANAGEMENT CONSULTING

AGREEMENT dated as of August 12, 2004,

between BORDEN CHEMICAL, INC., a New

Jersey corporation (the “Company”), and APOLLO

MANAGEMENT V, L.P., a Delaware limited

partnership (“Apollo”).

 

The Company desires to avail itself of Apollo’s expertise and consequently has
requested that Apollo make such expertise available from time to time in
rendering certain management consulting and advisory services related to the
business and affairs of the Company and its subsidiaries and affiliates and the
review and analysis of certain financial and other transactions. Apollo and the
Company agree that it is in their respective best interests to enter into this
Agreement whereby, for the consideration specified herein, Apollo shall provide
such services as independent consultant to the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Company and Apollo agree as follows:

 

Section 1. Retention of Apollo.

 

The Company hereby retains Apollo, and Apollo accepts such retention, upon the
terms and conditions set forth in this Agreement.

 

Section 2. Term.

 

This Agreement shall commence on the date hereof and, unless otherwise extended
pursuant to the final sentence of this Section 2, shall terminate on the seventh
anniversary of the date hereof (the “Term”). Upon the fourth anniversary of the
date hereof, and at the end of each year thereafter (each of such fourth
anniversary and the end of each year thereafter being a “Year End”), the Term
shall automatically be extended for an additional year unless notice to the
contrary is given by either party at least 30, but no more than 60, days prior
to such Year End, as applicable.

 

Section 3. Management Consulting Services.

 

(a) Apollo shall advise the Company concerning such management matters that
relate to proposed financial transactions, acquisitions and other senior
management matters related to the business, administration and policies of the
Company and its subsidiaries and affiliates, in each case as the Company shall
reasonably and specifically request by way of written notice to Apollo, which
notice shall specify the services required of Apollo and shall include all
background material necessary for Apollo to complete such services. If requested
to provide such services, Apollo shall devote such time to any such written
request as Apollo shall deem, in its discretion, necessary. Such consulting
services, in Apollo’s discretion, shall be rendered in person or by telephone or
other communication. Apollo shall have no obligation to the Company as to the
manner and time of rendering its services hereunder, and the Company shall not
have any right to dictate or direct the details of the services rendered
hereunder.

 

(b) Apollo shall perform all services to be provided hereunder as an independent
contractor to the Company and not as an employee, agent or representative of the
Company. Apollo shall have no authority to act for or to bind the Company
without its prior written consent.

 

(c) This Agreement shall in no way prohibit Apollo or any of its partners or
Affiliates or any director, officer, partner or employee of Apollo or any of its
partners or Affiliates from engaging in other activities, whether or not
competitive with any business of the Company or any of its respective
subsidiaries or affiliates.



--------------------------------------------------------------------------------

Section 4. Compensation.

 

(a) As consideration for Apollo’s agreement to render the services set forth in
Section 3(a) of this Agreement and as compensation for any such services
rendered by Apollo, Apollo may request, and upon such request the Company agrees
to pay to Apollo, an annual fee equal to the greater of (i) $3 million and (ii)
2% of Adjusted EBITDA (with pro forma adjustments thereto as are consistent with
the pro forma adjustment provisions set forth in the definition of Fixed Charge
Coverage Ratio) of the Company and its Restricted Subsidiaries for the
immediately preceding fiscal year The amount of this annual fee (including the
method and timing of payment) shall be reasonably determined and mutually agreed
to by Apollo and the Company at the time such request is made by Apollo. As used
in this Section 4(a), the capitalized terms “Adjusted EBITDA”, “Fixed Charge
Coverage Ratio” and “Restricted Subsidiaries” have the definition ascribed to
them in the Indenture dated as of the date hereof among the Company, Borden Nova
Scotia Finance, ULC, Borden U.S. Finance Corp., certain of the Company’s other
subsidiaries, and The Wilmington Trust Company, as trustee, relating to
$150,000,000 Second Priority Senior Secured Floating Rate Notes due 2010 (the
“Floating Rate Notes”) and $325,000,000 9% Second Priority Senior Secured Notes
due 2014 (the “Fixed Rate Notes”).

 

(b) Upon presentation by Apollo to the Company of such documentation as may be
reasonably requested by the Company, the Company shall reimburse Apollo for all
out-of-pocket expenses, including, without limitation, legal fees and expenses,
and other disbursements incurred by Apollo, its Affiliates or any of its
Affiliates’ directors, officers, employees or agents in the performance of
Apollo’s obligations hereunder, whether incurred on or prior to the date hereof,
including, without limitation, out-of-pocket expenses incurred in connection
with the transactions contemplated by the Purchase Agreement and each of the
documents referred to therein.

 

(c) Nothing in this Agreement shall have the effect of prohibiting Apollo or any
of its Affiliates from receiving from the Company or any of its subsidiaries or
affiliates any other fees, including any fee payable pursuant to Section 6 or
the Transaction Fee Agreement dated as of the date hereof between Apollo and the
Company.

 

(d) Reference is made to (i) the Credit Agreement, to be entered into
simultaneously with consummation of the transactions contemplated by the
Purchase Agreement (as amended, restated, modified or supplemented and in effect
from time to time, the “Credit Agreement”), dated as of August 12, 2004 and
entered into by and among Credit Suisse First Boston, JP Morgan Chase Bank,
Morgan Stanley Senior Funding, Inc., and Bank of America, N.A. and (ii)
instruments related to the issuance of the Floating Rate Notes and the Fixed
Rate Notes (the “Debt Instruments”). Any portion of the fees payable to Apollo
under this Agreement which the Company is prohibited from paying to Apollo under
the Credit Agreement or the Debt Instruments shall be deferred, shall accrue and
shall be payable at the earliest time permitted under the Credit Agreement and
the Debt Instruments or upon the payment in full of all obligations under the
Credit Agreement and the Debt Instruments. The Company shall notify Apollo if
the Company shall be unable to pay any fees pursuant to the Credit Agreement or
the Debt Instruments on each date on which the Company would otherwise make a
payment of fees under this Agreement to Apollo.

 

Section 5. Indemnification.

 

The Company agrees that it shall indemnify and hold harmless Apollo, its
Affiliates and its Affiliates’ directors, officers, employees and agents
(collectively, the “Indemnified Persons”) on demand from and against any and all
liabilities, costs, expenses and disbursements (collectively, “Claims”) of any
kind with respect to or arising from this Agreement or the performance by any
Indemnified Person of any services in connection herewith. Notwithstanding the
foregoing provision, the Company shall not be liable for any Claim under this
Section 5 arising from the willful misconduct of any Indemnified Person.



--------------------------------------------------------------------------------

Section 6. Other Services.

 

If the Company shall determine that it is advisable for the Company to hire a
financial advisor, consultant, investment banker or any similar agent in
connection with any merger, acquisition, disposition, recapitalization, issuance
of securities, financing or any similar transaction, it shall notify Apollo of
such determination in writing. Promptly thereafter, upon the request of Apollo,
the parties shall negotiate in good faith to agree upon appropriate services,
compensation and indemnification for the Company to hire Apollo or its
Affiliates for such services. The Company may not hire any person, other than
Apollo or its Affiliates, for any services, unless (a) the parties are unable to
agree after 30 days following receipt by Apollo of such written notice, (b) such
other person has a reputation that is at least equal to the reputation of Apollo
in respect of such services, (c) ten business days shall have elapsed after the
Company provides a written notice to Apollo of its intention to hire such other
person, which notice shall identify such other person and shall describe in
reasonable detail the nature of the services to be provided, the compensation to
be paid and the indemnification to be provided and (d) the compensation to be
paid is not more than Apollo was willing to accept in the negotiations described
above, and (e) the indemnification to be provided is not more favorable to the
Company than the indemnification that Apollo was willing to accept in the
negotiations described above. In the absence of an express agreement to the
contrary, at the closing of any merger, acquisition or similar transaction,
Apollo shall receive a fee equal to 1% of the aggregate enterprise value paid or
provided by the Company (including the aggregate value of (x) equity securities,
warrants, rights and options acquired or retained, (y) indebtedness acquired,
assumed or refinanced and (z) any other consideration or compensation paid in
connection with such transaction).

 

Section 7. Notices.

 

All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed sufficient if personally delivered, sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

if to Apollo, to:

 

Apollo Management V, L.P.

9 West 57th Street

New York, New York 10019

Attention: Josh Harris

Telecopier: (212) 515-3288

 

if to the Company, to it at:

 

Borden Chemical, Inc.

180 East Broad Street

Columbus, Ohio 43215

Attention: Nancy G. Brown, Esq.

Vice President and General Counsel

Telecopier: 614-225-2008

 

or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith. Any such notice
or communication shall be deemed to have been received (a) in the case of
personal delivery, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent, (c) in the case of telecopy transmission, when received, and (d) in
the case of mailing, on the third business day following that on which the piece
of mail containing such communication is posted.

 

Section 8. Benefits of Agreement.

 

This Agreement shall bind and inure to the benefit of Apollo, the Company, the
Indemnified Persons and any successors to or assigns of Apollo and the Company;
provided, however, that this Agreement may not be assigned by either party
hereto without the prior written consent of the other party, which consent will
not be unreasonably withheld in the case of any assignment by Apollo.



--------------------------------------------------------------------------------

Section 9. Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York (without giving effect to principles of
conflicts of laws).

 

Section 10. Headings.

 

Section headings are used for convenience only and shall in no way affect the
construction of this Agreement.

 

Section 11. Entire Agreement; Amendments.

 

This Agreement contains the entire understanding of the parties with respect to
its subject matter and supersedes any and all prior agreements, and neither it
nor any part of it may in any way be altered, amended, extended, waived,
discharged or terminated except by a written agreement signed by each of the
parties hereto.

 

Section 12. Counterparts.

 

This Agreement may be executed in counterparts, and each such counterpart shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.

 

Section 13. Waivers.

 

Any party to this Agreement may, by written notice to the other party, waive any
provision of this Agreement. The waiver by any party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

 

Section 14. Affiliates.

 

For purposes of this Agreement, the term “Affiliate,” with respect to Apollo,
shall include, without limitation, Apollo Investment Fund V, L.P., AP-BHI
Investments, L.P., Apollo Netherlands Partners V(A), L.P., Apollo Netherlands
Partners V(B), L.P., Apollo German Partners V GMBH & Co., Apollo Overseas
Partners V, L.P., Apollo Advisors V, L.P., and Apollo Capital Management V, Inc.
(collectively, the “Funds”), the general partner of Apollo, the general partner
of each of the Funds and each person controlling, controlled by or under common
control with any of the foregoing persons.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Management Consulting
Agreement as of the date first above written.

 

BORDEN CHEMICAL, INC.

By:

       

Name:

   

Title:

APOLLO MANAGEMENT V, L.P. By:   Apollo Management V, LP, its Manager By:   AIF V
Management, Inc., its General Partner

By:

       

Name:

   

Title: